Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 07/13/2022.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 04/22/2022 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,831,012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest an imaging device, comprising: a light emitter to emit light; a beam splitter to split light emitted by the light emitter to project a structured illumination pattern on a sample; a controller configured to cause the imaging device to perform operations comprising: capturing a first image of the sample at a first time, a first sample position, or a first sample temperature; estimating, using at least the captured first image, a first structured illumination parameter; capturing a second image of the sample at a second time, a second sample position, or a second sample temperature; estimating, using at least the captured second image, a second structured illumination parameter; and predicting, using at least the first structured illumination parameter or the second structured illumination parameter, a third structured illumination parameter corresponding to a third image of the sample captured at a third time, a third sample position, or a third sample temperature, wherein each of the first, second, and third structured illumination parameters comprises a phase, a frequency, an orientation, or a modulation order, as recited in the claims.
The closest prior art, Kempe et al. (US 2011/0182529), discloses a structure illumination microscope determining an optimal illumination parameter. However, Kempe et al. does not disclose predicting a structured illumination parameter by applying a least-squares fit to at least the first structured illumination parameter or the second structured illumination parameter as claimed. Kempe et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425